CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying quarterly Report on Form 10-QSB of Syncfeed Inc. for the quarter ended December 31, 2007, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the quarterly Report on Form 10-QSB of Syncfeed Inc. for the quarter ended December 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the quarterly Report on Form 10-QSB for the quarter ended December 31, 2007, fairly presents in all material respects, the financial condition and results of operations of Syncfeed Inc By: /s/ Yin Chen Kong Name: Yin Chen Kong Title: Principal Executive Officer, Principal Financial Officer and Director Date: January 30, 2008
